DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 4A-4C, 4I, 7A-7F, 12A-12D, 15A-15C, 19-23D, 25A, 25B, 28A, 28B, 32A, 32B, 42C, 46C, and 52A-52C contain improper grayscale shading.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  There is concern that .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69 and 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites the limitation "the lumen of the elongate body of the closure device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 72 requires injecting a fluid through the second lumen toward the target tissue after advancing the closure device toward the target tissue.  It is unclear if “a fluid” is the same fluid required in claim 65 or a different fluid.  For examination purposes, the Examiner has interpreted it to be the same fluid.  The Examiner suggests amending the claim to read --the fluid--.  Appropriate correction is required.
Claim 73 is dependent on claim 72, thus is also rendered indefinite.  Appropriate correction is required.
 Claim 74 requires injecting a fluid through the second lumen toward the target tissue prior to applying vacuum.  It is unclear if “a fluid” is the same fluid required in claim 65 or a different fluid.  For examination purposes, the Examiner has interpreted it to be the same fluid.  The Examiner suggests amending the claim to read --the fluid--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 66, and 69-75 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”).
Regarding claim 65, Rogers discloses (Figures 1-5, 15-21) a method of closing a target tissue comprising: advancing a tissue stabilizing device (20) towards the target tissue (4), wherein the tissue stabilizing device (20) comprises an elongate body comprising a first lumen, a suction tip (22) fluidly coupled to the first lumen; applying vacuum to the target tissue through the first lumen (paragraphs 0062-0064); advancing a closure device (12) along the tissue stabilizing device toward the target tissue; and closing the target tissue with the closure device (paragraph 0059).  Rogers discloses introducing contrast material into the pericardium and visualizing the target tissue using the introduced fluid (paragraph 0023).  However, Rogers fails to disclose that the tissue stabilizing device comprising a second lumen with an injection tip fluidly coupled to the second lumen and injecting the contrast fluid through the second lumen toward the target tissue.
In the same field of endeavor, Friedman teaches (Figures 21A-23B) a tissue stabilizing device (900/910/920/930) comprising a first lumen, a second lumen 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue stabilizing device disclosed by Rogers to include a second lumen and an injection tip fluidly coupled to the second lumen, and the method to include injecting contrast fluid through the second lumen toward the target tissue, and visualizing the target tissue using the injected fluid.  This modification would allow an operator to identify the location of the tissue stabilizing device and/or the location of the left atrial appendage using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (paragraph 0162).  
Regarding claim 66, Rogers as modified by Friedman teaches (Friedman, Figures 22A-23A) that the injection tip (nozzle, paragraph 0168; forming distal edge of lumens 902/912/922) is fixed to the suction tip.
Regarding claim 69, Rogers as modified by Friedman teaches (Rogers, Figure 1) the tissue stabilizing device (20) is positioned within the lumen of the elongate body of the closure device (12) during advancement of the closure device toward the target tissue.

However, Friedman teaches injecting the contrast fluid to identify the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162).  The image enhancement liquid delivered into the pericardial sac fills the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. (paragraph 0165).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to inject the contrast fluid prior to applying vacuum and using the injected fluid to identify the target tissue prior to applying vacuum thereto.  This modification would fill the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. (Friedman, paragraph 0165).  This modification would allow the operator to properly identify the target tissue and correctly guide the tissue stabilizing device toward the target tissue.
Regarding claim 71, Rogers as modified by Friedman above fails to teach that the fluid is injected after applying vacuum and using the injected fluid to confirm application of vacuum to the target tissue.
However, Friedman teaches injecting contrast fluid into the pericardial space (Figures 21A and 21B) to identify the location of the device and/or the locations of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to inject the fluid after applying vacuum and using the injected fluid to confirm application of vacuum to the target tissue  using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (Friedman, paragraph 0162).  This modification would ensure proper placement and engagement of the tissue stabilization device before the remainder of the procedure is carried out.
Regarding claims 72 and 73, Rogers as modified by Friedman above fails to teach injecting a fluid through the second lumen toward the target tissue prior to applying vacuum and using the injected fluid to identify the target tissue prior to applying vacuum thereto.
However, Friedman teaches injecting the contrast fluid through the second lumen toward the target tissue to identify the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162).  The image enhancement liquid delivered into the pericardial sac fills the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. (paragraph 0165).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to inject the contrast fluid through the second lumen toward the target tissue prior to applying vacuum and using the 
Regarding claim 74, Rogers as modified by Friedman above fails to teach injecting a fluid through the second lumen toward the target tissue after advancing the closure device toward the target tissue.  
However, Friedman teaches injecting contrast fluid into the pericardial space (Figures 21A and 21B) to identify the location of the device and/or the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to inject the contrast fluid through the second lumen toward the target tissue after advancing the closure device toward the target tissue to identify the location of the closure device using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (Friedman, paragraph 0162).  This modification would ensure proper placement closure device before the remainder of the procedure is carried out.
Regarding claim 75, Rogers as modified by Friedman teaches that the target tissue (4) is a left atrial appendage (Rogers, paragraph 0038).

Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”) as applied to claim 65 above, and further in view of Fung et al. (US 2011/0087247 A1) (“Fung”).
Regarding claims 67 and 68, Rogers as modified by Friedman teaches (Rogers, Figure 1) that the closure device (12) comprises an elongate body comprising a first lumen therethrough, a pair of limbs (16) that are pre-formed to assume a shape that folds over and loops around the target tissue (paragraph 0059), and a suture loop (18) releasably coupled to the legs, wherein closing the target tissue comprises advancing the pair of limbs and the suture loop around the target tissue and tightening the suture loop around the target tissue (paragraph 0059).  However, Rogers also fails to disclose a snare loop as claimed.  
In the same field of endeavor, Fung teaches (Figure 1) a closure device comprising an elongate body (108), a snare loop (102), and a suture loop (104) releasably coupled to the snare loop (paragraph 0041).  Similar to the disclosed limbs of Rogers, the snare loop taught by Fung is made of a shape memory material to assume an open configuration such that it places the suture loop around the target tissue (paragraph 0047).  Fung teaches advancing the snare loop and the suture loop around the target tissue and tightening the suture loop around the target tissue to close the target tissue (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a snare loop, as taught by Fung, for the pair of limbs disclosed by Rogers.  Fung shows that a snare loop is an .


Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”) as applied to claim 75 above, and further in view of Lee et al. (US 2016/0249978 A1) (“Lee”).
Regarding claims 76 and 77, Rogers as modified by Friedman teaches that the contrast liquid may be aspirated as necessary to maintain a more constant image of the enhanced image of the anatomical structure (Friedman, paragraph 0169).  However, the combined teaching fails to disclose rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space.
Lee teaches (Figures 1-6) a method of accessing the pericardial space.  Lee teaches rinsing the pericardial space with saline and placing a pericardial drain (10), wherein the saline in the pericardial space is evacuated using the pericardial drain.  Lee teaches that this removes blood, contrast, saline, air, and/or other materials or fluids, e.g., that have accumulated in the pericardial space (paragraph 0025).
.


Claims 78-85 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”) and Fung et al. (US 2011/0087247 A1) (“Fung”).
Regarding claim 78, Rogers discloses (Figures 1-5, 15-21) a method of closing a target tissue comprising: advancing a tissue stabilizing device (20) towards the target tissue (4), wherein the tissue stabilizing device comprises an elongate body comprising a first lumen and a suction tip (22) coupled to the elongate body; injecting a contrast fluid toward the target tissue (paragraph 0023) a first time; applying vacuum to the target tissue through the suction tip (paragraphs 0062-0064); advancing a closure device (12) along the tissue stabilizing device toward the target tissue, wherein the closure device comprises an elongate body comprising a first lumen therethrough, a pair of limbs (16) that are pre-formed to assume a shape that folds over and loops around the target tissue (paragraph 0059), and a suture loop (18) releasably coupled to the legs; advancing the pair of limbs and the suture loop around the target tissue (Figure 1); and tightening the suture loop around the target tissue (paragraph 0059).

In the same field of endeavor, Friedman teaches (Figures 21A-23B) a tissue stabilizing device (900/910/920/930) comprising an elongate body comprising a first lumen, a second lumen (902/912/922), a suction tip, and an injection tip (nozzle; paragraph 0168) coupled to the elongate body proximal of the suction tip (Figure 23A).  Friedman teaches that the second lumen and injection tip is used to inject contrast fluid into the pericardial space (Figures 21A and 21B) to identify the location of the device and/or the locations of anatomical structures (e.g., the left atrial appendage) using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. (paragraph 0162).  The image enhancement liquid delivered into the pericardial sac fills the voids between the LAA and the epicardial surface of the heart, surrounding the structure to, e.g., outline the LAA under fluoroscopic imaging, etc. The ability to obtain a useful image may, in some embodiments, be directly related to the amount of image enhancement liquid in the imaging field. When used as described herein in connection with the LAA, for example, the image enhancement liquid agent may fill the valleys created at the interface between the left atrial appendage and the surrounding epicardial surface. Such valleys may have more image enhancement liquid "pooled" therein than is found outside of the valleys and, as a result, typically appear darkened, shadowed or be otherwise visible on the image. When the appendage moves through natural motion or is manipulated by an external tool, the "valleys" may shift, which may 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body of the tissue stabilizing device disclosed by Rogers to comprise a second lumen and an injection tip coupled to the elongate body proximal of the suction tip, as taught by Friedman.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to inject a contrast fluid toward the tissue through the injection tip a second time.  This modification would allow an operator to identify the location of the tissue stabilizing device and/or the location of the left atrial appendage using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (paragraph 0162).  Friedman teaches that 
Fung teaches (Figure 1) a closure device comprising an elongate body (108), a snare loop (102), and a suture loop (104) releasably coupled to the snare loop (paragraph 0041).  Similar to the disclosed limbs of Rogers, the snare loop taught by Fung is made of a shape memory material to assume an open configuration such that it places the suture loop around the target tissue (paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a snare loop, as taught by Fung, for the pair of limbs disclosed by Rogers.  Fung shows that a snare loop is an equivalent structure known in the art to place a suture loop in a configuration to surround a target tissue.  Substitution of one known element (snare loop) for another element (pair of legs) providing the same function (assuming an opened configuration to place a releasable suture loop around a target tissue) to yield predictable results (positioning the suture loop around the target tissue) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 79, Rogers as modified by Friedman and Fung above fails to explicitly teach identifying the target tissue with the contrast fluid from the first injection and confirming application of vacuum to the target tissue with the contrast fluid from the second injection.
However, as stated above, Friedman teaches injection of contrast fluid allows an operator to identify the location of devices and/or the location of the target tissue using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify the target tissue with the contrast fluid from the first injection and confirm application of vacuum to the target tissue with the contrast fluid from the second injection.  The use of contrast fluid injection repeatedly throughout the procedure will allow an operator to know that the devices of the procedure are properly placed relative to the target tissue (using appropriate imaging) before carrying out the next step(s) of the procedure.
Regarding claims 80-83, Rogers as modified by Friedman and Fung above fails to explicitly teach injecting a contrast fluid toward the target tissue through the injection tip a third time, wherein the third injection occurs after advancing the snare loop and the suture loop around the target tissue; confirming the snare loop has captured the target tissue with the contrast fluid from the third injection; injecting a contrast fluid toward the target tissue through the injection tip a fourth time, wherein the fourth injection occurs after tightening the suture loop around the target tissue; and confirming the target tissue is closed with the contrast fluid from the fourth injection.
However, as stated above, Friedman teaches injection of contrast fluid allows an operator to identify the location of devices and/or the location of the target tissue using any appropriate imaging modality, e.g., fluoroscopic visualization, MRI, CT scanning, etc. during the procedure (paragraph 0162).  Friedman also teaches that injection can be repeated throughout the procedure.  

Regarding claim 84, Rogers as modified by Friedman and Fung teaches the use of a stabilizing device to provide traction on the target structure to facilitate placement of the loop around the target structure (Rogers, paragraph 0065).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to release the vacuum from the target tissue once placement of the loop around the target tissue is facilitated.  Rogers discloses that the tissue stabilizing device provides traction during placement of the loop to manipulate the LAA.  One having ordinary skill in the art before the effective filing date of the claimed invention would recognize that once placement of the loop is facilitated, the vacuum can be released.
.


Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0249932 A1) (“Rogers”) in view of Friedman et al. (US 2011/0112569 A1) (“Friedman”) and Fung et al. (US 2011/0087247 A1) (“Fung”) as applied to claim 85 above, and further in view of Lee et al. (US 2016/0249978 A1) (“Lee”).
Regarding claims 86 and 87, Rogers as modified by Friedman and Fung teaches that the contrast liquid may be aspirated as necessary to maintain a more constant image of the enhanced image of the anatomical structure (Friedman, paragraph 0169).  However, the combined teaching fails to disclose rinsing a pericardial space with saline and placing a pericardial drain to evacuate the saline in the pericardial space.
Lee teaches (Figures 1-6) a method of accessing the pericardial space.  Lee teaches rinsing the pericardial space with saline and placing a pericardial drain (10), wherein the saline in the pericardial space is evacuated using the pericardial drain.  Lee teaches that this removes blood, contrast, saline, air, and/or other materials or fluids, e.g., that have accumulated in the pericardial space (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rinse a pericardial space with saline and place a pericardial drain to evacuate the saline in the pericardial space, as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ibrahim et al. (US 2012/0323262 A1; Figures 1-3 and 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.D.K/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771